Citation Nr: 1144322	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  09-30 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to September 1969.  He died on October [redacted], 2005, and the Appellant is his surviving spouse.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the RO.  

The Appellant testified at a hearing held at the RO before the undersigned Veterans Law Judge in April 2010.  

In May 2011, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical opinion from the Veterans Health Administration (VHA).  The Appellant and her representative have been provided a copy of the VHA opinion and afforded an opportunity for response.  



FINDINGS OF FACT

1.  The Veteran died on October [redacted], 2005.  According to his death certificate, the immediate cause of death was esophageal cancer due to or as a consequence of brain metastases, due to or as a consequence of multiorgan failure.  

2.  The Veteran is not shown to have manifested complaints or findings referable squamous cell carcinoma of the esophagus in service or for many years thereafter.    

3.  At the time of his death, the Veteran was not service connected for any disabilities.  

4.  The Veteran served in the Republic of Vietnam during the Vietnam era and was presumed to have been exposed to herbicides during service.  

5.  Beginning in September 2004, the Veteran is shown to have initially begun treatment for advanced squamous cell carcinoma of the esophagus and to have developed elevated blood glucose levels following the usage of high-dose steroids; progressive or debilitating diabetes mellitus was not demonstrated.  

6.  The Appellant is not found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to an esophageal disorder since service; nor is she shown to have the requisite expertise to present or to have submitted competent evidence to support lay assertions sufficient to establish a medical nexus between the Veteran's squamous cell carcinoma of the esophagus and his presumed exposure to Agent Orange or otherwise to establish an independent diagnosis of soft-tissue sarcoma or to classify the identified squamous cell carcinoma of the esophagus as a soft-tissue sarcoma for the purpose of linking it to service.  

7.  The fatal metastatic squamous cell carcinoma of the esophagus is not shown to have been due to herbicide exposure or another event or incident of the Veteran's period of active service.  

8.  A service-connected disability, to include claimed diabetes mellitus, is not shown to have caused or contributed materially in producing or accelerating the Veteran's death in this case.  



CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by the metastatic squamous cell carcinoma of the esophagus is not due disease or injury that was incurred in or aggravated by active service; nor may it be presumed to have been incurred therein; nor was it due to Agent Orange exposure that was presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2011).  

2.  A service-connected disability did not cause or contribute materially or substantially in producing the Veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA) 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353 -23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1) , proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In a claim for DIC benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
 
To the extent possible, such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  The VCAA notice requirements still may be satisfied if any errors in the timing or content of the notice are not prejudicial to the claimant.  
 
In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in May 2007, June 2008, and April 2009 letters.  The May 2007 pre-rating letter provided notice to the Appellant regarding what information and evidence is needed to substantiate a claim for DIC benefits based on service connection for the cause of the Veteran's death, as well as what information and evidence must be submitted by the Appellant, and what information and evidence would be obtained by VA.  

Notably, the Appellant was not provided with notice regarding disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board notes that failure to provide this notice is not shown to prejudice the Appellant.  Because the Board herein denies the claim for service connection for the cause of the Veteran's death, no effective date is being, or is to be, assigned.  Accordingly, there is no possibility of prejudice to the Appellant under the notice requirements of Dingess/Hartman.  

Moreover, as regards the Hupp requirements, the Board notes that service connection was not in effect for any disabilities at the time of the Veteran's death.  Therefore, any lack of notice pertaining to the first and second Hupp requirements is not prejudicial to the Appellant's claim.  

The Appellant claims that esophageal cancer, which led to the Veteran's death, was caused by exposure to Agent Orange during his service in Vietnam.  The May 2007 letter explained the evidence and information generally needed to substantiate a claim for service connection for the cause of a veteran's death, but not specifically regarding a condition not yet service-connected.  

Nevertheless, the Appellant's written statements clearly indicate an awareness of these requirements and she has demonstrated an awareness of what is needed to substantiate her claim for service connection for the cause of the Veteran's death based on a condition not yet service-connected.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Consequently, any error in this regard was cured by actual knowledge on the part of the claimant.  Id.     

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, his death certificate, VA and private treatment records, a VA examination report, and a VHA opinion.  Also of record and considered in connection with the appeal are various written statements, hearing testimony, and excerpts of medical treatises provided by the Appellant and her representative, on her behalf.  No further RO action on this matter, prior to appellate consideration, is warranted.  

In summary, the VCAA provisions have been considered and complied with.  The Appellant was notified and aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  

There is no indication that there is additional evidence to obtain, and there has been a complete review of all the evidence without prejudice to the Appellant.  

Consequently, any deficiency in the sequence of events or content of the notice is not shown to prejudice the Appellant or to have any effect on the appeal. Any such defect is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


Legal Criteria

Dependency and indemnity compensation is available to a surviving spouse who can establish, among other things, that the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310.  

Service connection for the cause of the Veteran's death can be established by showing that a service-connected disability was either the principal cause of death or a contributory cause of death.  38 C.F.R. § 3.312.  

Service connection may be established for the cause of a Veteran's death when a service-connected disability "was either the principal or a contributory cause of death."  38 C.F.R. § 3.312(a); see 38 U.S.C.A. §1310; see also 38 U.S.C.A. § 1131 (setting forth criteria for establishing service connection).  

A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  

For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312.  

Although there are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.  

Service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death, or for which service connection should have been established.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that the Veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

In order to warrant service connection, the threshold requirement is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

To establish a service connection for an injury, a veteran is required to show (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where an appellant cannot establish some of these elements, an appellant can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the appellant is required to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Lay statements may, under certain circumstances, also be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

That notwithstanding, an appellant is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

Moreover, the Board must consider the weight of the lay statement, particularly if such statement is a mere conclusory generalized lay statement.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307.  

Particular diseases are deemed associated with herbicide exposure, under VA law, and shall be service-connected if a veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116  (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) are met, and the diseases listed at 38 C.F.R. § 3.309(e), including Type II diabetes mellitus, become manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2011).  

Additionally, certain chronic disabilities, including soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (a).  

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 (2007).  

Even if a veteran is found not entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Id.  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

At the time his death on October [redacted], 2005, the Veteran was not service connected for any disability.  The Certificate of Death lists the immediate cause of death as esophageal cancer due to or as a consequence of brain metastases, due to or as a consequence of multiorgan failure, and indicates that it was unknown if tobacco use contributed to the Veteran's death.  No autopsy was performed.  

The Appellant asserts that the Veteran's fatal cancer was related to Agent Orange exposure during service.  She argues that the Veteran's esophageal cancer should be recognized as a soft tissue sarcoma of the gastrointestinal stromal tumor variety.  Notably, the Appellant's representative has referenced studies performed by the "Soft Tissue Sarcoma Foundation," and the "Karen Wyckoff Sarcoma Foundation."  

Of note, in a statement submitted in July 2008, the Appellant also indicated that she wished to posthumously file a claim of service connection for diabetes mellitus, which she claimed is related to his death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a)(2)(A).  See also VA's Adjudication Manual, M21-1 (which has since been revised, in a manual rewrite, as M21-1MR), Part VIII, Chapters 1 and 3.  
 
However, the Board finds she is not entitled to accrued benefits for service connection for diabetes mellitus, as the Veteran did not have a claim pending at the time of his death for such benefits, nor was he entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  

During the Veteran's lifetime, he claimed service connection for squamous cell carcinoma of the esophagus (claimed as throat cancer) as a result of exposure to herbicides, which was denied in a February 2005 RO rating decision, issued in March 2005, and again in an April 2005 RO rating decision, issued in May 2005.  

As noted, the record indicates that the Veteran had service in the Republic of Vietnam and is presumed to have been exposed to herbicide agents.  However, squamous cell carcinoma of the esophagus is not included in the list of diseases associated with exposure to herbicide agents.  

The Board notes that the service treatment records are unremarkable for findings of squamous cell carcinoma of the esophagus, or any esophageal disorder during service.  

The private treatment records, dated from August 2004 to November 2004, reflect that the Veteran had been diagnosed with and treated for squamous cell carcinoma of the distal esophagus.  Further, these records show the Veteran was a pack-a-day smoker for "many years" and drank a pint of liquor a day.  

The VA treatment records, dated in 2005, showed that the Veteran had been admitted to the hospital in April 2005, where he was diagnosed with esophageal cancer, non-operable, constipation, and atrial arrhythmia.  A report dated in October 2005 showed that he had an expressive aphasia on admission, and his laboratory studies indicated signs of renal failure on the day prior to his death.  

In a VA medical report, dated in June 2009, a VA examiner provided an opinion to address if it was at least as likely as not that the Veteran had clinical evidence of diabetes mellitus prior to his death, and if any diagnosed diabetes mellitus contributed substantially and materially in causing the Veteran's death, or if it was progressive or debilitating in nature and had a material influence in accelerating his death.  

The report noted that the Veteran was diagnosed with esophageal cancer in September 2004 and that his death certificate listed the cause of death as esophageal cancer with brain metastases and multiorgan failure.  

The VA examiner noted that the Veteran was noted to have elevated blood sugar levels that could be related to the use of Decadron or high-dose steroids to treat his advanced esophageal cancer that included metastatic brain disease, but that there was no diagnosis of diabetes mellitus or evidence of medication to treat diabetes mellitus other than a diabetic liquid used for tube feeding.  

Because the limited laboratory data did not include testing when the Veteran was not taking high-dose steroids, the VA examiner opined that it could not be determined without resorting to mere speculation whether the Veteran had diabetes mellitus prior to his death, whether any diabetes mellitus contributed substantially and materially to the Veteran's death, or whether any diabetes mellitus was of progressive or debilitating in nature and had a material influence in accelerating his demise.  

The examiner also noted that he was unaware of any medical literature that states that diabetes mellitus played any role in esophageal cancer which appeared to have ultimately led to the Veteran's death.  

The Board notes that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

However, to the extent that the VA examiner did not identify a diagnosis of diabetes mellitus or more than coincidental findings of elevated blood sugar levels consistent with the treatment of advanced cancer with high-dose steroids, the Appellant's lay assertions that the Veteran had diabetes mellitus that played a material or substantial contributory role in producing or accelerating the Veteran's demise are not found to be supported by competent evidence.     

Moreover, the earlier private treatment records prior to the implementation of actual treatment for the Veteran's cancer did not reveal findings or a history reflective of diabetes mellitus that could be linked to his presumed Agent Orange exposure in service.  

The Court has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Bostain v. West, 11 Vet. App. 124, 127-28.  

As noted, in May 2011, the Board sought to obtain a VHA medical expert opinion.  Specifically, an oncology specialist was asked to provide an advisory opinion as to whether the Veteran's squamous cell carcinoma of the distal esophagus was as likely as not causally linked to his presumed exposure to Agent Orange while serving in the Republic of Vietnam.  

The oncologist was also asked to clarify if the Veteran's squamous cell carcinoma of the distal esophagus was included among the following types of "soft-tissue carcinoma": adult fibrosarcoma, dermatofibrosarcoma protuberans, malignant fibrous histiocytoma, liposarcoma, leiomyosarcoma, epithelioid leiomyosarcoma (malignant leiomyoblastoma), rhabdomyosarcoma, ectomesenchymoma, angiosarcoma (hemangiosarcoma and lymphangiosarcoma), proliferating (systemic) angioendotheliomatosis, malignant glomus tumor, malignant hemangiopericytoma, synovial sarcoma (malignant synovioma), malignant giant cell tumor of tendon sheath, malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and ephithelioid malignant schwannomas, malignant mesenchymoma, malignant granular cell tumor, alveolar soft part sarcoma, epithelioid sarcoma, clear cell sarcoma of tendons and aponeuroses, extraskeletal Ewing's sarcoma, congenital and infantile fibrosarcoma, and malignant ganglioneuroma.  The oncologist was asked to characterize, with the greatest degree of specificity, the nature of the Veteran's squamous cell carcinoma of the distal esophagus.  

Finally, the oncologist was asked to opine as to whether the Veteran's squamous cell carcinoma of the distal esophagus was as likely as not etiologically related to another event or incident of his period of active service.  

In a July 2011 response, an oncologist from the hematology/oncology section of the VA Health Care System indicated that Agent Orange exposure was not recognized as an etiologic factor in the subsequent development of squamous cell carcinoma of the esophagus; therefore, it was not at least as likely as not that the Veteran's squamous cell carcinoma of the esophagus was caused by exposure to Agent Orange.  

The oncologist also opined that squamous cell carcinoma of the esophagus was not a soft-tissue sarcoma and, therefore, was not included among any of the types of tissue sarcoma listed in the in the VHA opinion request.  

The VA oncologist added that, in terms of specific characterization of the squamous cell carcinoma of the distal esophagus, this type of cancer arose from epithelial cells lining the esophagus.  

The oncologist observed that the cancer might be limited to the esophagus but often spreads to lymph nodes, adjacent tissues, and other metastatic sites such as the lungs and, as in this case, the brain, and noted that, when the tumor reaches this stage, it could not be removed entirely by surgery and could only be treated by palliative means such as radiation and chemotherapy.  

Finally, the oncologist noted that there was no other apparent event or incident of the Veteran's period of active service that was etiologically related to his squamous cell carcinoma of the esophagus.  

The recognized risk factors for squamous cell carcinoma of the esophagus include cigarette smoking, chronic drinking of excessive amounts of ethanol over a prolonged period of time (many years), caustic injury (e.g., lye ingestion), achalasia, and human papillomavirus (HPV) infection; however, the oncologist did not know whether the Veteran was exposed to these risk factors during his period of active service.  

The VA oncologist noted the Veteran did have a history of both cigarette smoking and chronic ethanol abuse during his subsequent life, as documented in the medical records that were provided.  Hence, the oncologist was unable to say that it was at least as likely as not that the squamous cell carcinoma of the esophagus was etiologically related to another event or incident during his period of active service.  

The oncologist spoke to the applicability of any relevant studies performed by the "Soft Tissue Sarcoma Foundation" and the "Karen Wyckoff Sarcoma Foundation" in regard to whether the Veteran's esophageal cancer should be recognized as a soft tissue sarcoma of the gastrointestinal stromal tumor (GIST) variety.  The oncologist used an internet search engine to learn more about these two organizations.  

The entry "Soft Tissue Sarcoma Foundation" yielded an entity called the sarcoma Foundation of America."  The oncologist also found the Karen Wyckoff Sarcoma Foundation," sometimes referred to as the "Karen Wyckoff Rein in Sarcoma Foundation," and summarized some of the information found on both websites, as well as provided descriptions of squamous cell carcinoma of the esophagus and GIST from the medical literature.  

The VA oncologist, specifically referencing Cancer Principles & Practices of Oncology, 8th Edition, noted that squamous cell carcinomas of the esophagus arose from squamous epithelial cells of the inner lining of the esophagus.  The vast majority of esophageal cancers were either squamous cell carcinomas (40% of esophageal cancers worldwide) or adenocarcinomas.  

In contrast, gastrointestinal stromal tumors had a completely different cell of origin, being related to another specific cell type of the gastrointestinal (GI) tract called "interstitial cells of Cajal" (ICC), which were the unique "pacemaker cells" that acted to coordinate gut motility by linking the smooth muscle cells of the intestinal wall with the autonomic nervous system.  

The oncologist noted that most GIST cells at the time of diagnosis had a mutation in the KIT gene.  This type of cancer accounted for 1% to 3% of all malignant GI tumors.  The majority of GISTs (60% to 70%) occurred in the stomach and most of the remainder (20% to 30%) originate in the small intestine, while less than 10% arose in the esophagus, colon and rectum.  

The oncologist indicated that information available about GISTs on the sarcoma Foundation of America website included: "The tumor [could] originate anywhere from the esophagus to the rectum, but most often [came] from the stomach or small intestine."  

Regarding the identification of the tumor, the following statement was made: "Within the last 10 years, pathologists began using a certain test (CD117 to KIT staining) on tumors suspected to be GIST and this ha[d] made it easier to identify GIST."  

The oncologist noted that the Karen Wyckoff Sarcoma Foundation website offered the following: "GISTs arise either from cells called ICCs or from less differentiated stem cells or precursor cells that [could] develop into ICCs."  The oncologist explained that ICCs were known as "pacemaker cells of the gut" because they sent signals to trigger peristalsis, the digestive tract's muscular contractions that moved food along its course.  

The VA oncologist noted that primary tumors were in the original site of development, before any spread to other locations, and indicated that primary GISTs might occur anywhere along the GI tract from the esophagus to the anus tract lumen, which was sometimes called endophytic.  

The oncologist noted that the most frequent site for GISTs was the stomach (about 55% of the time), followed by the dueodenum and small intestine (about 30%), esophagus (about 5%) , rectum (about 5%), colon (about 2%), and rare other locations.  The oncologist indicated that the source for this information was given as GIST Support International.  

Thus, the oncologist opined that the descriptions of GISTs found on both the Sarcoma Foundation of America and the Karen Wyckoff Sarcoma Foundation websites were consistent with the oncologist's source.  

The VA oncologist further illustrated the contrast between squamous cell carcinoma of the esophagus and gastrointestinal stromal tumor of the esophagus by noting that the treatments for these two conditions were completely different.  On the one hand, squamous cell carcinoma of the esophagus, when not treatable by surgery alone, was treated by radiation and chemotherapy.  

On the other hand, the unresectable gastrointestinal stromal tumors were very resistant to chemotherapy, but often responded well to treatment with a molecularly targeted drug (imatinib) that inhibited a key regulatory element in the GIST cells.  

The oncologist noted that this drug would not have been used in treating the Veteran because he did not have GIST of the esophagus, but rather had squamous cell carcinoma of the esophagus.  

In evaluating the probative value of the July 2011 VHA opinion, the Board notes that, as to the first two questions put before the oncologist, he provided a thorough and complete answers with a well-explained rationale based on the record as well as in an analysis of applicable medical literature.  

In this regard, the VA oncologist addressed the Appellant's contention that squamous cell carcinoma of the distal esophagus was a type of soft-tissue carcinoma, as well as her assertion that various medical research, including that of the "Soft Tissue Sarcoma Foundation" and the "Karen Wyckoff Sarcoma Foundation," supported her claim.  

The VA oncologist explained why that was not the case, as noted.  The Board finds the oncologist's response to these assertions to be adequately discussed and highly probative as to the question of whether the Veteran's cancer was of a type that would permit the grant of service connection as associated with herbicide exposure.  

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  In this case, the oncologist is a specialist in his field, and has provided a thorough explanation for the opinions proffered.  

The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

Moreover, the Board notes a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998).  

The medical studies referenced by the Appellant in this case were not accompanied by the opinion of any medical expert linking the Veteran's esophageal cancer to any event or incident of his service.  Moreover, the oncologist discussed the findings of the studies that were referenced by the Appellant, and explained why they did not apply in the Veteran's case.  

Thus, the medical articles submitted by the Appellant are insufficient to establish the medical nexus opinion required for causation.  See Sacks, 11 Vet. App. at 317 (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

Therefore, the Board finds that the preponderance of the evidence indicates that the Veteran's cause of death was not related to his in-service exposure to Agent Orange, either on a presumptive basis or otherwise.  

The Board acknowledges that the oncologist was unable to say that it is at least as likely as not that the Veteran's squamous cell carcinoma of the esophagus was etiologically related to another event or incident during his period of active service, due to the fact that the record indicates a history of pack-a-day cigarette smoking and chronic ethanol abuse during his life, and that cigarette smoking and chronic drinking of excessive amounts of ethanol over a prolonged period of time are recognized risk factors for squamous cell carcinoma of the esophagus.  

In Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit Court more recently held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service.  

More recently, the U.S. Court of Appeals for Veterans Claims admonished the Board for relying on medical opinions that also were unable to establish this required linkage, without resorting to mere speculation as grounds for denying the Veteran's claims.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  

The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  

The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  

Here, as the examiner provided rationale for the determination that an opinion could not be reached as to whether the Veteran's cancer was related to another event or incident of his active service with any medical certainty given his history of alcohol and nicotine use, the Board finds the opinion to have some probative value as the examiner has adequately explained why an opinion could not be reached without resort to mere speculation.  See Jones, 23 Vet. App. 382 (2010).  

The Board has considered the Veteran's positive history of smoking and consuming alcohol, and the oncologist's indication that alcohol consumption and smoking are recognized risk factors for squamous cell carcinoma of the esophagus to be material to a claim.  

However, the Board observes in this regard that Congress has prohibited the grant of service connection for disability on the basis that such disability resulted from disease attributable to the use of tobacco products during active service for claims filed after June 9, 1998 (including the Appellant's claim).  38 U.S.C.A. § 1103 (West 2002).  

With respect to matter of whether or not the Veteran's positive history of alcohol consumption is related to his death, the Board cannot render a medical judgment to resolve the question of whether smoking and alcohol consumption caused the Veteran's cancer.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)) (the Board may not make its own independent medical determinations).  Rather, it must weigh the competent medical and lay evidence on this question.  

In this regard, in her hearing testimony and in her written statements the Appellant and her representative have never argued that the Veteran's esophageal cancer was related to alcohol consumption that began in service.  

The Board notes the service treatment records are negative for any indication that the Veteran consumed alcohol in service.  Significantly, a VA Form 21-4170, Statement of Marital Relationship, shows that the Veteran and his wife had separated from September 1992 to November 1998 due to his alcohol consumption.  

The Board finds that there is no competent opinion which relates the cause of the Veteran's death to active service, or specifically to alcohol consumption in service.  

The Appellant also has not identified or submitted any competent evidence, to include that of a medical nexus, which relates the cause of the Veteran's death to active service.  

Moreover, a reference to esophageal cancer was not indicated in the records until many decades after the Veteran was discharged from service.  This is strong evidence against a finding of any continuity of symptomatology and against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Although the Board has the utmost sympathy for the great loss that the Appellant has undergone since the death of her husband, and acknowledges the Veteran's service and sacrifice for his country, the Board must apply the law as it exists, and is bound by the laws codified in Title 38 of the United States Code and Code of Federal Regulations, which govern veterans' benefits administered by the Secretary of VA.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995).   

There is no competent evidence of a nexus between the squamous cell carcinoma of the esophagus and service, to include evidence of continuity of symptomatology, and in consideration of the totality of the evidence, the Board finds that the death of the Veteran is not shown to relate to an incident of his service.  

As noted, in addition to the medical evidence, the Board has considered the oral and written assertions advanced by the Appellant and by her representative, on her behalf.  

The Board notes the Appellant is competent to testify in regard to the onset and continuity of the Veteran's symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

However, to the extent that those assertions are being offered to establish a nexus between the Veteran's squamous cell carcinoma of the esophagus and his military service, to include as due to his presumed exposure to Agent Orange, to establish a diagnosis of soft-tissue sarcoma, or to classify the squamous cell carcinoma of the esophagus as a soft-tissue sarcoma, such evidence must fail.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

Hence, the lay assertions in this regard have minimal probative value.  

For all the foregoing reasons, the claim for service connection for the cause of the Veteran's death must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


